Citation Nr: 1112760	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-11 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation benefits pursuant to the provisions of 38 U.S.C.A. 1318 (West 2002).

3.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	K. J. Eagle, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and E. F.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to November 1943.  The Veteran died in April 2005 and the appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2005.

2.  According to the Certificate of Death, the immediate cause of the Veteran's death was cardiopulmonary failure, due to, or as a consequence of, endocarditis due to congestive heart failure.

3. At the time of the Veteran's death, service connection was in effect for generalized anxiety reaction, evaluated as 50 percent disabling; lumbosacral strain, evaluated as 40 percent disabling; traumatic synovitis with degenerative arthritis of the right knee, evaluated as 20 percent disabling; allergic bronchial asthma, evaluated as 10 percent disabling; and right ear hearing loss, prostatitis with urethral stricture, and residuals of a fractured right tibia, each evaluated as noncompensably disabling.

4.  The Veteran's service-connected generalized anxiety reaction at least as likely as not caused or contributed substantially or materially to hypertension leading to cardiovascular occlusive disease, which itself resulted in endocarditis leading to fatal cardiopulmonary failure.  

5.  The appellant is now in receipt of service connection for the cause of the Veteran's death, rendering consideration of the issue of Dependency and Indemnity Compensation pursuant to the provisions of 3838 U.S.C.A. § 1318 unnecessary.

6.  At the time of his death, the Veteran did not have a claim pending for special monthly compensation based on the need for the regular aid and attendance of another person, nor were there due but unpaid aid and attendance benefits.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).

2.  The issue of entitlement to Dependency and Indemnity Compensation pursuant to the provisions of 38 U.S.C.A. § 1318 has been rendered moot.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

3.  The criteria for special monthly compensation based on the need for the regular aid and attendance of another person for the purpose of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence she is expected to provide.

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in May 2005 and September 2008.  In that correspondence, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate her claim for service connection for the cause of the Veteran's death, as well as her claim for Dependency and Indemnity Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1318, and special monthly compensation based on the need for the regular aid and attendance of another person for the purpose of accrued benefits.  To the extent there exists any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the appellant had a full understanding and/or actual knowledge of the elements required to prevail on her claims.  Moreover, neither the appellant nor her representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the appellant of which information and evidence she was to provide to VA, and which information and evidence VA would attempt to obtain on her behalf, VA informed her that it had a duty to obtain any records held by any Federal agency.  It also informed her that, on her behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, in reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes the appellant's multiple contentions, including those offered during the course of an RO hearing in October 2008, as well as both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for the Cause of the Veteran's Death

The appellant, the widow of the Veteran, seeks entitlement to service connection for the cause of the Veteran's death.  In pertinent part, it is contended that the Veteran's service-connected generalized anxiety reaction caused or contributed substantially or materially to hypertension, which itself led to cardiovascular disease and endocarditis, resulting in the Veteran's death from fatal cardiopulmonary failure.

In that regard, in order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  There are primary causes of death, which, by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not be generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 3.312(c)(4) (2010).

In the present case, a review of the record discloses that the Veteran died on April [redacted], 2005.  According to the Certificate of Death, the immediate cause of the Veteran's death was cardiopulmonary failure, due to, or as a consequence of, endocarditis due to congestive heart failure.  At the time of the Veteran's death, service connection was in effect for generalized reaction action (evaluated as 50 percent disabling); lumbosacral strain (evaluated as 40 percent disabling); traumatic synovitis with degenerative arthritis of the right knee (evaluated as 20 percent disabling); allergic bronchial asthma (evaluated as 10 percent disabling); and right ear hearing loss, prostatitis with urethral stricture, and the residuals of fracture of the right tibia, each evaluated as noncompensably disabling.

Service treatment records, it should be noted, are negative for objective evidence of cardiovascular disease.  While during the Veteran's period of active military service, he did admittedly undergo evaluation for various electrocardiographic abnormalities, at the time of a service separation examination in June 1963, there were noted only episodic premature ventricular contractions, with no evidence of underlying clinical cardiac disease.  

In point of fact, the earliest clinical indication of the presence of arguably chronic cardiovascular pathology is revealed by various records dated in the mid to late 1970's, more than 10 years following the Veteran's discharge from service, at which time he received diagnoses of hypertension and cardiac disease.  Significantly, at the time of those diagnoses, there was no indication that the Veteran's cardiovascular disease was in any way related to an incident or incidents of his period of active military service.

The Board notes that, in correspondence of February 2010, the Veteran's private physician wrote that, after having examined the Veteran's service medical records, medical records following discharge from the military, and various opinions of physicians involved in the Veteran's care, he was of the opinion that it was more likely than not that the Veteran's service-connected chronic anxiety disorder directly caused or materially contributed to his death, inasmuch as it caused his hypertension, which, in turn, directly caused his cardiovascular occlusive disease (i.e., hardening and progressive blockage of the arteries of the heart).  That physician was further of the opinion that the Veteran's vascular occlusive disease resulted in ischemic heart disease, which itself led to progressive damage to the heart muscle.  That damage resulted in inflammation of the Veteran's heart muscle (endocarditis), causing the Veteran's heart to fail.  The Veteran's failing heart muscle was unable to pump the necessary amount of blood, resulting in congestive heart failure.  Accordingly, the cause of the Veteran's death, cardiopulmonary failure, was directly caused by progressive congestive heart failure.  

The Board observes that, following a review of the Veteran's claims folder and outpatient records in June 2010, a VA physician offered his opinion that the Veteran's death from cardiopulmonary failure, endocarditis, congestive heart failure, and end stage renal disease was not, in fact, caused by his prior history of (service-connected) allergic bronchial asthma.  Moreover, another VA physician, following a review of the Veteran's 7-volume claims folder in July 2010, indicated that he disagreed with the aforementioned private physician's opinion, in that speculation that a (service-connected) anxiety disorder which occurred in what sounded like the early 1960's led to the Veteran's death in the year 2005 was "pure speculation."  That same VA physician indicated that he was unaware of any anxiety disorder which could lead to such severe hypertension that it would result in end-stage renal disease.  Accordingly, after reviewing the Veteran's record, it was the opinion of the VA physician that the Veteran's end stage renal failure and heart disease was not caused by or the result of his service-connected anxiety disorder.  

In response to the aforementioned, in December 2010, the same private physician who had offered the aforementioned February 2010 opinion indicated that he "respectfully disagreed" with the opinion of the VA physician that the Veteran's death was not caused by an anxiety disorder which occurred in what sounded like the early 1960's.  According to the private physician, his medical opinion, as presented in his February 2010 independent medical evaluation, was supported by scientific and medical treatises.  In addition, as noted in an attached bibliography, chronic disabling anxiety symptoms were indeed a precursor to sustained hypertension.  Given the rationale provided in his original February 2010 medical evaluation, as well as the current rationale, the private physician was of the opinion that his medical opinion was "not speculative."  To be clear, based upon sound medical principles and learned medical treatises, it was his opinion that the Veteran's death was more likely than not directly caused by the medical conditions of hypertension and heart ailments.

As is clear from the above, there exists some ambiguity regarding the relationship, if any, between the Veteran's service-connected generalized anxiety reaction and the cause of his death.  In that regard, two VA physicians have offered their opinions that the Veteran's death was not, in fact, the result of a service-connected disability, while a private physician has on more than one occasion opined that the Veteran's generalized anxiety reaction did, in fact, contribute substantially to his death from cardiovascular disease.  Under the circumstances, the Board is of the opinion that the pertinent evidence of record for and against the Veteran's claim is, in fact, in equipoise, and that, with the resolution of all reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is in order.

(CONTINUED ON NEXT PAGE)



Dependency and Indemnity Compensation Benefits
Pursuant to the Provisions of 38 U.S.C.A. § 1318

Turning to the issue of Dependency and Indemnity Compensation Benefits pursuant to the provisions of 38 U.S.C.A. § 1318, the Board notes that VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death were service connected, even though the Veteran died of nonservice-connected causes, where the Veteran's death was not the result of his or her own willful misconduct; and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war that died after September 30, 1999.  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

As noted above, under the provisions of 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death were service connected.  In the case at hand, service connection for the cause of the Veteran's death has now been granted, thereby rendering moot the award of benefits "as if" the Veteran's death were service connected.  The United States Court of Appeals for Veterans Claims (Court) has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310 (West 2002), does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C.A. § 1318 (West 2002).  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  Accordingly, the issue of entitlement to Dependency and Indemnity Compensation Benefits pursuant to the provisions of 38 U.S.C.A. § 1318 will be dismissed.


Special Monthly Compensation Based On 
The Need For The Regular Aid and Attendance of Another Person
For The Purpose of Accrued Benefits

As regards the appellant's claim for accrued benefits, the Board notes that, under 38 U.S.C.A. § 5121 (West 2002), a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in the file at the time of the Veteran's death which were due and unpaid preceding the Veteran's death.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.1000 (2010).  In Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit held that a Veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  Application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2010).  

The adjudication of claims for accrued benefits must be made based upon the evidence on file at the time of the Veteran's death, including any VA medical records that must be deemed to have been constructively on file at that time.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992), holding that VA records in the possession of VA adjudicators are deemed to be constructively in the possession of the VA, and must therefore be obtained.  

In the case at hand, in a rating decision of July 2001, the RO denied entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  While the Veteran did, in fact, voice his disagreement with that denial of benefits, he subsequently failed to perfect his appeal.  Significantly, at the time of the Veteran's death, the Veteran was in receipt of special monthly pension based on the need for the regular aid and attendance of another person.  

Based on a review of the entire evidence of record, there is no indication that, at the time of the Veteran's death, there was a claim pending for special monthly compensation based on the need for the regular aid and attendance of another person.  Nor is there any evidence that, at the time of the Veteran's death, aid and attendance benefits were due, but unpaid.  Under the circumstances, the appellant's claim for special monthly compensation based on the need for the regular aid and attendance of another person for the purpose of accrued benefits must be denied.

ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal as to the issue of Dependency and Indemnity Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is dismissed.  

Special monthly compensation based on the need for the regular aid and attendance of another person for the purpose of accrued benefits is denied


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


